Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, line 3: replace “a longtitudianl axis” with –a longitudinal axis--
Claim 1, line 5: replace “parrallel beams, the support strucutre being” with –parallel beams, the support structure being--	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claims 1-14 are allowable over the prior art. 
As to claim 1, the closest prior art of record is found in Schatz (US 20190052224), a full discussion of which can be found in the previously filed office action.  The reference fails to teach the configuration of claim 1 in which a support structure including a pair of parallel beams extending along a longitudinal axis of a solar tracking system and a pair of transverse beams substantially perpendicular to an affixed to the parallel beams, the support structure being configured to support a solar array and a base between the pair of transverse beams and configured to rotatably support the support structure and a drive shaft mounted in the support structure, transversing the transverse beam and operably connected to a gearbox (coupled to between the transverse beams) such that the rotation of the drive shaft extends and retracts an actuator.  There is nothing in the prior art that would motivated a skilled artisan at the time the invention was filed to modify the configuration of the tracking system of Schatz to arrive at the configuration of the instant invention without improper hindsight and/or undue experimentation.  In fact, Schatz teaches the drive shaft being connected to gear boxes (300) at the bottom of posts, 14, by brackets, 22 and therefore modification is not within purview of the artisan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726